Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “tangential” and “transverse” in claim 1is a relative term which renders the claim indefinite. The term “tangential” and “transverse” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear and indefinite how the apertures or recesses of the first and second control member overlap to be oriented in a “tangential or transverse fluid flow dimension”. Stated differently, what element or axis relative to fluid flow dimension provides for tangential or transverse flow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 10-13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates (GB 2335054).
In regards to claims 1, and 10-12, Gates discloses a flow control device comprising a body (18) including a first flow control member (40) and a second flow control member (41), each of which is provided with apertures (43a), the apertures (43a) of the first flow control member (40) overlapping the apertures (43a) of the second flow control member (41) in a radial direction (page 6, lines 11-14) to define a flow path extending between a first surface (i.e. inner periphery) of the body (18) and a second surface (i.e. outer periphery) of the body (18), and further overlapping in a tangential or transverse fluid flow dimension (col. 6, lines 14-17), wherein spaces and/or sizes of at least some of the overlapping apertures or recess of the first 
In regards to claim 2, each flow control member (40 and 41) is of annular shape, the flow control members (40 and 41) being stacked upon one another such that the body (18) is of hollow cylindrical form.
In regards to claim 3, the first surface (i.e. inner periphery) comprises the inner cylindrical surface of the body (18) and the second surface (i.e. outer periphery) comprises the outer cylindrical surface of the body (18).
In regards to claim 5, blanking plates (32) restricting axial flow of fluid within the body (18), the blanking plates (32) sandwiching therebetween pairs of the first and second flow control members (40 and 41).
In regards to claim 13, projections (43b) positioned to extend into a fluid flow area and promote the disruption of smooth fluid flow therein.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753